Concurring Opinion by
Mr. Justice Cohen:
While I need not reach the merits of this litigation, I concur in and join with the majority of this Court in its determination and result.
*270I have great difficulty in concluding from the evidence that there were trade secrets and that the plaintiff-appellee met the burden imposed upon it to maintain substantial secrecy in the protection of the alleged trade secrets.
But I need reach no conclusion on the merits because I find that the lower court lacked jurisdiction to enjoin the appellants from making, manufacturing and selling their patented desiccant and dryer. Relief may not be granted in this case because of the inextricable involvement of the alleged trade secrets with plaintiff’s and defendant’s patents thereby creating a possibility of conflict between state concepts of unfair competition and the uniform application of the patent law and patent policy. This field has been occupied exclusively by the Federal Patent Law. Two recent landmark cases — Sears, Roebuck & Co. v. Stiffel Co., 376 U.S. 225 (1964) and Compco Corp. v. Day-Brite Lighting, Inc., 376 U.S. 234 (1964), clearly determine that the field has been preempted by the Federal Patent Law and that the state law of unfair competition is in conflict with the patent law and in the interest of uniformity and unburdened competition relief by way of damages or injunction based on the state law of unfair competition may not be allowed.
Were we to allow relief in this case we would be encroaching upon the Federal Patent Law and giving protection of a kind that clashes with the objectives of the law. Further, we would be doing these things under our state concept of unfair competition which the United States Supreme Court specifically said may not be done. We can neither extend the life of a patent nor have we the power to restrict its use even though the patent was obtained as a result of fraud and misrepresentation. Appellee recognized, as it did in its counter-statement of questions involved, that some aspects of the alleged secrets appropriated by appellants might be *271the subject of a suit against appellants in the United States courts for infringement. The fact that the possibility of this federal action exists is sufficient to divest our state courts of jurisdiction and require that we stand aside so an action to rectify the alleged abuses may be pursued in the federal courts. I would require the lower court to acknowledge its lack of jurisdiction and dismiss the complaint.